[Cite as In re A.B., 2016-Ohio-2891.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN THE MATTER OF:                                  :

                 A.B., et al.                      :      CASE NO. CA2015-06-104

                                                   :              OPINION
                                                                   5/9/2016
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                 JUVENILE DIVISION
                       Case Nos. JS2010-1188 and JS2007-0595



Laura L. Hornish, 212 East Court Street, Suite 102, Sidney, Ohio 45365, for appellants G.B.
and C.B.

Am. B., 1883 Harvard Street, Hamilton, Ohio 45015, appellee, pro se



        HENDRICKSON, J.

        {¶ 1} Appellants, C.B. and G.B., the maternal grandmother and maternal uncle,

respectively, appeal the decisions of the Butler County Court of Common Pleas, Juvenile

Division, terminating their companionship and visitation rights with two minor children. For

the reasons set forth below, we affirm.

        {¶ 2} In October 2012, C.B. ("Grandmother") and G.B. ("Uncle") reached an

agreement with appellee, Am.B. ("Mother"), regarding companionship and visitation with
                                                                               Butler CA2015-06-104

Mother's two minor children, Ar.B. and P.C.B. Pursuant to this agreement, which was

adopted as a court order, appellants were permitted companionship time with the children

every other weekend and overnight on alternating Thursday evenings.                           Appellants

consistently visited with the children in accordance with the court's order until early 2013.

        {¶ 3} In early 2013, Mother's relationship with appellants deteriorated, and Mother

unilaterally stopped following the terms of the visitation order. On March 31, 2014, appellants

filed a motion to have Mother found in contempt for failing to abide by the visitation order.1

Mother responded by filing motions to terminate appellants' companionship rights. In her

affidavit in support of terminating appellants' visitation rights, Mother averred as follows:

                4. [There have been] numerous incidents of extreme concern
                and safety issues result[ing] [from] the companionship time my
                children had with * * * [G]randmother and [U]ncle.

                5. My family has refused to return the children after their
                scheduled time with the children requiring me to obtain police
                assistance.

                6. Specifically, in January 2013, [Grandmother] locked herself
                and the children in the bedroom and would not release them to
                me. There have been similar incidents where I have had to
                involve the police to have my children returned to me.

                7. When I got my phone to call the police, [Uncle] forcibly
                grabbed my cell phone from me harming my hand.

                8. When I attempted to leave the house to go for help, he
                physically shoved me down and stood in front of the door.

                9. My children began to come home frightened reporting that
                [Grandmother] was going to kill their dad and [paternal
                grandmother].

                10. The children reported they were so frightened that when
                they visited their father, they were afraid to go outside for fear
                that their father and [paternal grandmother] would be killed.

                11. During the scheduled time for them, [Grandmother] and

1. The motion for contempt was only filed in P.C.B.'s case, Case No. JS2007-0595. Appellants did not file a
corresponding contempt motion in Ar.B.'s case, Case No. JS2010-1188.
                                                   -2-
                                                                      Butler CA2015-06-104

               [Uncle] moved and did not notify me and I had no idea where to
               get my children and had to threaten to call the police to get the
               new address.

               12. The children reported after another visit that [Grandmother]
               and [Uncle] don't like mommy's boyfriend [C.L.] and he needs to
               be killed because he does bad things to kids.

               13. The children reported that their [Grandmother] and [Uncle]
               reported that [Mother] is bad and that they do not have to listen
               to me or do anything that I say.

               14. [Grandmother] and [Uncle] admitted calling Children's
               [S]ervices on me with no reason, including resulting in an
               allegation that my daughter's great-grandmother sexually abused
               her that led to my child having to undergo an evaluation at
               Children's hospital. This was unsubstantiated.

               15. [Grandmother] would come to my child's school and remove
               him without my permission outside of the court ordered time.

               ***

               17. Finally, my children have reported that [Grandmother] told
               them they would never see me again because she knew people
               who lived far away and she would hide my children from me.

               18. I am gravely concerned about my children's safety and well
               being [sic] if allowed to continue to have contact with
               [Grandmother] and [Uncle].

      {¶ 4} A hearing on the motions was held before a magistrate on September 17, 2014

and November 26, 2014. At the hearing, the magistrate heard testimony from Grandmother,

Uncle, the principal at P.C.B.'s former school, Mother's boyfriend, a friend of Mother's, and

Mother. The children's biological father was not present and did not participate in the

proceedings.

      {¶ 5} Grandmother testified she has lived with Uncle since at least 2012, and they

currently reside in Middletown, Ohio. Grandmother stated she has a loving relationship with

Ar.B. and P.C.B. and the children are bonded to her, Uncle, and Uncle's two children.

Grandmother explained that in 2012, she had regular and frequent contact with the children


                                              -3-
                                                                     Butler CA2015-06-104

as Mother and the children lived with Grandmother and Uncle for a period of time. During

this time, Grandmother began to develop concerns that Mother was using drugs.

Grandmother stated Mother began acting "very odd" and "had large pupils." Grandmother

admitted, however, she had no prior contact with illegal drugs and she could not say

specifically what type of drugs she suspected Mother of abusing.

      {¶ 6} In January 2013, Mother allowed her boyfriend, C.L., to stay at Grandmother

and Uncle's home. After finding some paperwork in a bag C.L. had left in the home,

Grandmother and Uncle discovered C.L. had been convicted in 2007 of attempted unlawful

sexual conduct with a minor and was a registered sex offender. Grandmother claims she

attempted to talk to Mother about C.L.'s offender status, but Mother would not talk about it

other than to say that C.L. "was a sex offender [but] [i]t's okay now." Mother became upset

and decided to leave the residence with the children. Although Mother claims Grandmother

locked herself in a bedroom with Ar.B. and P.C.B. in an effort to prevent Mother from leaving

with the children, Grandmother denies that such events took place. Grandmother does

admit, however, things got heated between the parties and she called the police.

Grandmother was advised by law enforcement to permit Mother to leave with the children,

and Grandmother allowed this to happen.

      {¶ 7} Grandmother testified she does not have any animosity towards Mother, but

admitted on cross-examination that Ar.B. and P.C.B. have been exposed to "police

involvement" due to issues between her and Mother on at least three occasions.

Grandmother explained she brought the police with her when she came for visitation with the

children at Mother's house because C.L. was present. Grandmother also stated she called

the police "at least a couple of times" to ask them to do well-being checks on the children

while the children were with Mother. The well-being checks did not result in the children

being removed from Mother's custody.

                                             -4-
                                                                       Butler CA2015-06-104

       {¶ 8} Grandmother also admitted she had called Butler County Children Services

"multiple times" since 2006, regarding Mother's care of the children. In November 2010,

Grandmother made allegations of neglect and physical abuse of both Ar.B. and P.C.B.

These allegations were found to be unsubstantiated by children services. In February 2013,

Grandmother made allegations that Ar.B. was being sexually abused by her paternal great-

grandmother. Ar.B. was evaluated at the Mayerson Clinic, and the claims were also found to

be unsubstantiated.

       {¶ 9} Grandmother testified about problems that have occurred in exchanging Ar.B.

and P.C.B. for visitation. For a while, Grandmother and Uncle would pick the children up

from school for their visitation. On one occasion, Grandmother picked the children up from

school when it was not her day for visitation, which resulted in Mother contacting the police.

The police were also contacted when Mother attempted to pick up the children from

Grandmother's and Uncle's home on the Saturday before Easter in March 2013. Although

Mother was entitled to have the children for the Easter holiday, Grandmother did not want to

allow Mother to take the children because it was "really late at night." The children ultimately

stayed overnight with Grandmother and Uncle.

       {¶ 10} On cross-examination, Grandmother denied the allegations set forth in Mother's

affidavit in support of terminating appellants' companionship and visitation rights.

Grandmother stated she has never told the children that "Mother is bad" and they do not

need to listen to her. She also denied telling the children she would kill their dad and

paternal grandmother or that Mother's boyfriend needed to be killed because he "does bad

things to kids."

       {¶ 11} Uncle testified that he, Grandmother, and his two children are bonded with

Ar.B. and P.C.B. He stated his children have a "typical brother-sister relationship" with Ar.B.

and P.C.B., and Grandmother has a "mother-child" relationship with the children. Although
                                              -5-
                                                                        Butler CA2015-06-104

he admitted to having a troubled relationship with Mother, Uncle denied that either he or

Grandmother have threatened to harm Mother or Mother's boyfriend. He also claimed

Mother has never expressed any concerns over P.C.B. or Ar.B. being left in his or

Grandmother's care.

       {¶ 12} Uncle testified that when the October 2012 visitation order first went into effect,

he and Grandmother were able to see Ar.B. and P.C.B. regularly. In fact, Mother and the

children lived with Uncle from the end of October 2012 until January 2013. However, in

January 2013, after Uncle found some paperwork in a bag belonging to C.L. that indicated

C.L. was a convicted sex offender, Mother moved out of the home and began to limit Uncle's

and Grandmother's time with the children.

       {¶ 13} After Uncle found out about C.L.'s status as a sex offender, he and Mother got

into an argument because Uncle refused to allow C.L. to stay in his home. Uncle explained

he could not have a convicted felon staying at his home as it would interfere with his job as a

paramedic with a local fire department and the Butler County Sheriff's Office. Uncle testified

that during the course of this argument, Mother got angry and threw her phone at him before

leaving the home with Ar.B. and P.C.B. Uncle denied forcibly taking the phone away from

Mother in an effort to try to prevent her from leaving with the children or to stop her from

calling the police.

       {¶ 14} Following this event, appellants continued to see the children. During one of

the time periods where appellants had visitation, they moved residences. Although Mother

denied being told where appellants had moved, Uncle claimed Mother knew where they and

the children were staying as Mother had asked if she and C.L. could stay there too. Uncle

claimed he told Mother she could stay at the new residence, but C.L. was not permitted at

the home.

       {¶ 15} Uncle testified his and Grandmother's visitation with P.C.B. and Ar.B. was
                                              -6-
                                                                       Butler CA2015-06-104

temporarily suspended near the end of February 2013, after Mother obtained a domestic

violence civil protection order based on the argument that had ensued in January 2013 over

C.L.'s sex offender status. Uncle explained the protection order was later dismissed and

visitations resumed for a "short period of time." However, after Mother was not allowed to

pick the children up from Uncle's on the Saturday before Easter, Mother stopped allowing

visitation. With respect to the Easter incident, Uncle testified that when Mother attempted to

pick up the children at 6:00 p.m. the day before Easter, he and Grandmother did not allow

the children to go with Mother because they believed it was still their visitation time pursuant

to the court's October 2012 order. Uncle testified Mother was very upset that she was not

allowed to take the children and the police were called to Uncle's home to deal with the

dispute. The children ultimately ended up staying with appellants overnight.

       {¶ 16} After the Easter incident, Mother stopped permitting appellants visitation.

Mother would not allow Grandmother or Uncle to pick the children up from school, and

Mother stopped responding to their texts and phone calls. Uncle claimed he did not know

where Mother was staying so he was unable to pick the children up from Mother's residence.

       {¶ 17} Although Mother ended appellants' visitations with the children after the Easter

incident, Grandmother and Uncle tried to maintain contact with the children by stopping by

the children's school. Grandmother and Uncle went to P.C.B.'s school on P.C.B.'s birthday

and had him pulled out of class so they could visit with him and give him presents.

Appellants also continued to try and pick the children up at the end of the school day. On

one occasion, Uncle encountered C.L., who was also trying to pick the children up from

school.   Uncle did not allow the children to leave with C.L.          On another occasion,

Grandmother and Uncle arrived at the school and took the kids home with them even though

it was not their day for visitation. After the police were contacted, the children were

eventually returned to Mother later that evening.

                                              -7-
                                                                        Butler CA2015-06-104

       {¶ 18} Testimony about appellants' interaction with the children was offered by Jeffrey

Banks, P.C.B.'s former principal. Banks testified that P.C.B. had attended the Babeck Early

Childhood Center in the Edgewood School District in 2012 and 2013 for kindergarten and

first grade. Banks explained that when P.C.B. was in kindergarten, Uncle and Grandmother

would pick P.C.B. up from school "regularly." However, once P.C.B. started first grade, it "got

sporadic" as there were issues with appellants picking up P.C.B. from school. The school

had allowed P.C.B. to be released to Grandmother on a Thursday that was not her visitation

day, which upset Mother and resulted in the police being called. Mother eventually removed

appellants from P.C.B.'s emergency contact forms, which meant the school could no longer

release P.C.B. to Grandmother or Uncle at the end of the day. However, even though

Grandmother and Uncle were no longer authorized to pick up P.C.B. from school, the

principal allowed Grandmother and Uncle to come to P.C.B.'s school so that they could bring

P.C.B. birthday presents. P.C.B. was pulled out of class to receive the presents from

appellants. According to Banks, P.C.B. "lit up" when he saw Grandmother at the school.

       {¶ 19} Following appellants' visit with P.C.B. at the school, Mother contacted Banks to

express her displeasure with the school allowing Grandmother and Uncle contact with P.C.B.

Thereafter, P.C.B.'s attendance records significantly declined. While in first grade, P.C.B.

had 33 absences, tardies, or early releases before Mother ultimately removed him from the

school district in December 2013.

       {¶ 20} Mother testified at the hearing that she believed it was in the children's best

interest to terminate visitation with appellants as appellants have interfered with her parenting

of the children, caused stress to the children, exposed the children to arguments and police

involvement on numerous occasions, and caused children services to conduct investigations

for unsubstantiated claims of neglect, physical abuse, and sexual abuse. Although Mother

testified it was important for her children to know their family, and she conceded it might be
                                               -8-
                                                                      Butler CA2015-06-104

appropriate for Uncle to "one day" resume visitation with the children, Mother was quite

adamant that Grandmother should not have visitation with Ar.B. and P.C.B. According to

Mother, the children are happier when they do not have visitation with appellants.

       {¶ 21} Mother explained she has always had a strained relationship with Grandmother

and, to a lesser extent, Uncle. Mother felt harassed by Grandmother's decisions to contact

children services and the police department to conduct well-being checks on the children.

Mother also felt harassed by Grandmother's conduct of constantly driving by Mother's work-

place and calling her at work.       Mother explained she has worked at a gas station

convenience store for eight years, and Grandmother started calling the store so often that it

became disruptive. Grandmother would call and ask for Mother's work schedule and would

"cuss-out" Mother's co-workers when they would not share the information with Grandmother.

Eventually, Mother's boss had to ask Grandmother to stop calling.

       {¶ 22} The January 2013 incident also created a strain on Mother's relationship with

Grandmother and Uncle. Mother testified appellants angrily approached her after finding

documents related to C.L.'s status as a sex offender. Mother claimed neither Grandmother

nor Uncle would let her explain the details of C.L.'s conviction. Rather than continue to fight

with them, Mother decided to take P.C.B. and Ar.B. and leave Uncle's home. However,

Grandmother and Uncle would not let the children leave with Mother as they did not want the

children around C.L. When Mother threatened to contact the police, Uncle knocked her cell

phone out of her hand. He also pushed Mother down and blocked her exit out of the home

when she threatened to go next door to call the police from a neighbor's house. While all of

this was happening, Mother reported the children got "hysterical" as they "didn't know what to

do." Grandmother locked the children in a bedroom with her so that Mother could not leave

with the children. Eventually, after the police were called, Mother was permitted to leave with

the children. About a month after this event took place, Mother obtained domestic violence

                                              -9-
                                                                      Butler CA2015-06-104

civil protection orders against Grandmother and Uncle. The protection orders were later

dismissed.

       {¶ 23} Mother testified she often felt like Grandmother and Uncle interfered with her

time with the children. When Mother was supposed to have the children on Easter,

appellants refused to abide by the terms of the visitation agreement and would not allow the

children to leave with her. As a result of appellants' actions, Mother did not get to celebrate

the holiday with her children on Easter morning.

       {¶ 24} Appellants also interfered with Mother's parenting by challenging Mother's

decisions to allow certain family members and friends around the children. Appellants began

to make inappropriate statements to the children about the individuals whom appellants did

not believe should be a part of the children's lives. With respect to Mother's decision to

introduce C.L. into the children's lives, Mother testified she began dating C.L. with knowledge

of his conviction for attempted unlawful sexual conduct with a minor. Mother explained she

knew the victim from C.L.'s conviction, and Mother was comfortable with the children being

around C.L. In fact, Mother testified C.L. had a great relationship with P.C.B. and Ar.B.

According to Mother, C.L. is "like a father to them." C.L. currently lives with Mother, and the

two have a daughter together and another child on the way.

       {¶ 25} Given Mother's close relationship with C.L., she is particularly troubled by

Grandmother's and Uncle's statements to the children that C.L. needs to be killed because

he "does bad things to kids" and is "going to do stuff to them." Mother is also troubled by

Grandmother's statements to Ar.B. and P.C.B. that she will kill their biological father and

paternal grandmother and that the children do not need to listen to Mother. Mother also

expressed concerns about Grandmother's threats to take Ar.B. and P.C.B. and leave the

state so that Mother cannot see them anymore.

       {¶ 26} Because of Grandmother's and Uncle's statements and actions, Mother ended
                                             - 10 -
                                                                      Butler CA2015-06-104

their visitation with the children after Easter 2013.        Mother testified she removed

Grandmother and Uncle from school forms so that they could no longer pick the children up

from school. When Grandmother and Uncle continued to try to have contact with the children

at school, and even visited P.C.B. at school in the middle of the day, Mother began to

remove the children from school early. Mother explained this resulted in P.C.B. having a

number of early releases before she decided to remove P.C.B. from the school altogether.

P.C.B. has been enrolled in a new school in Fairfield, and he has been doing very well.

Mother introduced P.C.B.'s progress report card from his new school, which demonstrated

P.C.B. was doing satisfactory work in nearly all school subjects. Mother also introduced into

evidence a certificate from Ar.B.'s school which shows that she was the student of the month

in September 2014.

       {¶ 27} C.L. testified at the hearing about his felony convictions and his interactions

with appellants. C.L. explained that in October 2007, he pled guilty to attempted unlawful

sexual conduct with a minor, a fifth-degree felony. As a result of this plea, C.L. became a

sexually oriented offender who was required to register his address. In January 2014, C.L.

was convicted of failing to provide notice of his change of address, a fifth-degree felony, and

he was placed on community control for five years. With respect to his 2007 conviction, C.L.

explained that he permitted a 15 or 16-year-old girl, who claimed to be 18 years old, to stay

over at his house. C.L. testified there had been "no force or un-consensual" activity between

himself and the minor girl. With respect to the 2014 conviction, C.L. testified he was

convicted for failing to notify the proper authorities that he was staying so frequently at

Mother's home. C.L. explained Mother was pregnant with their daughter at the time and was

working late hours, so he started staying at Mother's house to watch P.C.B. and Ar.B. C.L.

did not realize he needed to report Mother's address to law enforcement at this time.

       {¶ 28} C.L. testified he has a good relationship with P.C.B. and Ar.B. C.L. often plays

                                             - 11 -
                                                                        Butler CA2015-06-104

games with the children and helps them with homework. He explained he and Mother try to

keep the children in a set routine and visits with appellants often upset that routine.

According to C.L., P.C.B. and Ar.B. act differently when they come home from visitations with

Grandmother and Uncle. The children are angry and have behavioral problems for a while

until they get readjusted.

       {¶ 29} C.L. testified that with respect to exchanging P.C.B. and Ar.B. for visitation with

appellants, "it's [been] nothing but problems." Whenever Grandmother encountered C.L. she

would make a slashing gesture across her neck. On one occasion, Grandmother attempted

to yank open C.L.'s car door and forcibly remove the children from his vehicle. On another

occasion, Grandmother entered C.L. and Mother's home uninvited and unannounced. C.L.

found Grandmother standing in the middle of the home after he got out of the shower. C.L.

stated no one had invited Grandmother to enter the home, and Grandmother's unauthorized

entry into the home resulted in him calling the police. C.L. could not recall if the date of this

incident aligned with one of the days Grandmother was supposed to have visitation with the

children.

       {¶ 30} One of Mother's friends and co-workers at the convenience store also testified

at the hearing. This friend testified Mother has a "wonderful" and loving relationship with

Ar.B. and P.C.B and the children are bonded with C.L. The friend has overheard Ar.B. call

C.L. "dad" on occasion. The friend has been present to witness some of Mother's difficulties

in interacting with appellants. The friend testified that while she and Mother were working

together, Grandmother called the store "several times a day," and the calls became so

harassing that Grandmother was told not to call the store anymore. The friend was also

present when Mother had to leave work early to get her children from Grandmother and

Uncle because they refused to drop the children off with C.L.

       {¶ 31} On December 26, 2014, after taking the foregoing testimony and evidence into
                                              - 12 -
                                                                      Butler CA2015-06-104

consideration, the magistrate rendered opinions denying appellants' motion for contempt and

granting Mother's motions to terminate appellants' companionship rights. In terminating

appellants' companionship and visitation with the children, the court stated the following:

              This Court's primary consideration is the best interest of the
              child. When weighing all the factors, this court must also give
              special weight and deference to the wishes of a fit parent. There
              is no evidence in this Case that Mother is an unfit parent. Thus,
              the Court finds that Mother's desire to terminate Maternal
              Grandmother's and Uncle's current visitation order must be given
              special weight by this Court. The Grandmother and Uncle have
              the burden of proof that companion/visitation with them is in the
              children's best interest.

              The factor[s] weighing in favor of the Grandmother's and Uncle's
              include the following: the Grandmother and Uncle were
              previously a significant part of these children's lives and that
              interaction was sometimes beneficial to the children. Until early
              2013, both were actively involved in the children's lives and that
              as a result of this interaction, they developed a close bond to
              these children.

              The remaining factors appear to weigh in Mother's favor. Most
              importantly among them, are Mother's wishes and concern
              related to the health and safety of the children. She believes
              strongly that the conduct of Grandmother and Uncle is harmful to
              the children. The court finds that Grandmother and Uncle have
              failed to provide sufficient evidence that Mother's concerns
              related to the children's physical, emotional and psychological
              wellbeing are not rational and reasonable. When giving Mother's
              wishes the appropriate elevated weight, the Court finds that
              those wishes and her concerns outweigh the other best interest
              factors which weighed in Grandmother's and Uncle's favor.

              When weighing all the factors as required by law, the Court finds
              that Grandmother and Uncle have failed to meet the burden of
              proof regarding the best interest of these children, and that as a
              result, their visits should be terminated.

       {¶ 32} Appellants filed objections to the magistrate's decisions, arguing that Mother

"falsified testimony against [them] and the court system." On May 4, 2015, the juvenile court

overruled the objections and adopted the magistrate's decisions terminating companionship

and visitation.


                                            - 13 -
                                                                      Butler CA2015-06-104

       {¶ 33} Appellants timely appealed, raising two assignments of error. For ease of

discussion, we will address the assignments of error together.

       {¶ 34} Assignment of Error No. 1:

       {¶ 35} THE TRIAL COURT FAILED TO REVIEW THE COMPELLING REASONS AND

CIRCUMSTANCES THAT WOULD ALLOW THEM TO DISREGARD THE "SPECIAL

WEIGHT" GIVEN TO [MOTHER'S] WISHES REGARDING COMPANIONSHIP OF THE

CHILDREN WITH THE APPELLANTS.

       {¶ 36} Assignment of Error No. 2:

       {¶ 37} WHILE "SPECIAL WEIGHT" IS GIVEN TO A PARENT'S WISHES FOR

COMPANIONSHIP RIGHTS TO A NONPARENT, THE TRIAL COURT FAILED TO REVIEW

THAT APPELLANTS HAD SUCCESSFULLY REBUTTED THE PRESUMPTION THAT

[MOTHER] * * * ACTED IN THE CHILDREN'S BEST INTEREST, THEREFORE IT WAS IN

THE CHILDREN'S BEST INTEREST THAT THEY HAVE COMPANIONSHIP TIME WITH

THE APPELLANTS.

       {¶ 38} Appellants argue the juvenile court's decision to terminate their companionship

with Ar.B. and P.C.B. was not in the children's best interest. They contend that "[t]he

potential harm of the children is a compelling interest that outweighs the 'special weight'

given to [Mother's] wishes," and further argue that visitation is necessary so that they can

"monitor to make sure the children are safe."

       {¶ 39} It is well-established that a parent has a fundamental right to make decisions

regarding the care, custody, and control of her children. Troxel v. Granville, 530 U.S. 57, 66,

120 S.Ct. 2054 (2000); In re N.C.W., 12th Dist. Butler No. CA2013-12-229, 2014-Ohio-3381,

¶ 18. By contrast, grandparents and other nonparent relatives have no constitutional right of

association with the children. In re Martin, 68 Ohio St.3d 250, 252 (1994). Grandparents

and other nonparent relatives, therefore, may only be granted visitation rights as provided by
                                             - 14 -
                                                                         Butler CA2015-06-104

statute. See id. at 252. "Given that a fit parent has a fundamental right to parent whereas

the nonparent has only a statutory right to request visitation, the nonparent advocating

visitation has the burden to prove that visitation will be in the child's best interest." (Emphasis

sic.) In re N.C.W. at ¶ 25. "The standards of legal review 'are not different for reviewing a

motion for termination of grandparents' [or nonparents'] visitation as they are for reviewing an

original complaint for establishment of grandparents' [or nonparents'] visitation.'" Id. at ¶ 19,

quoting In re Kaiser, 7th Dist. Columbiana No. 04 CO 9, 2004-Ohio-7208, ¶ 48. An appellate

court, therefore, will not reverse a trial court's decision to terminate or continue visitation

absent an abuse of discretion. Id. at ¶ 20, citing In re S.K.G., 12th Dist. Clermont No.

CA2008-11-105, 2009-Ohio-4673, ¶ 21. An abuse of discretion is more than an error of law

or judgment; it requires a finding that the trial court's attitude was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 40} R.C. 3109.12(A) provides, in relevant part, that "[i]f a child is born to an

unmarried woman, the parents of the woman and any relative of the woman may file a

complaint requesting the court of common pleas of the county in which the child resides to

grant them reasonable companionship or visitation rights with the child." A trial court may

grant companionship or visitation to the nonparent relative only if it determines that such

visitation is in the best interest of the child. R.C. 3109.12(B). In determining whether to grant

visitation rights to a nonparent relative, the trial court is required to consider all relevant

factors, including the factors listed in R.C. 3109.051(D). See In re N.C.W., 2014-Ohio-3381

at ¶ 20; In re E.T.B., 12th Dist. Clermont No. CA2014-07-051, 2015-Ohio-2991, ¶ 29. These

factors include the following:

              (1) The prior interaction and interrelationships of the child with
              the child's parents, siblings, and other persons related by
              consanguinity or affinity, and with the person who requested
              companionship or visitation if that person is not a parent, sibling,
              or relative of the child;
                                               - 15 -
                                                         Butler CA2015-06-104


(2) The geographical location of the residence of each parent
and the distance between those residences, and if the person is
not a parent, the geographical location of that person's residence
and the distance between that person's residence and the child's
residence;

(3) The child's and parents' available time, including, but not
limited to, each parent's employment schedule, the child's school
schedule, and the child's and the parents' holiday and vacation
schedule;

(4) The age of the child;

(5) The child's adjustment to home, school, and community;

(6) If the court has interviewed the child in chambers, * * * the
wishes and concerns of the child as to * * * companionship or
visitation by the grandparent, relative, or other person who
requested companionship or visitation * * *;

(7) The health and safety of the child;

(8) The amount of time that will be available for the child to
spend with siblings;

(9) The mental and physical health of all parties;

(10) Each parent's willingness to reschedule missed parenting
time and to facilitate the other parent's parenting time rights, and
with respect to a person who requested companionship or
visitation, the willingness of that person to reschedule missed
visitation;

(11) In relation to parenting time, whether either parent
previously has been convicted of or pleaded guilty to any criminal
offense involving any act that resulted in a child being an abused
child or a neglected child * * *;

(12) In relation to requested companionship or visitation by a
person other than a parent, whether the person previously has
been convicted of or pleaded guilty to any criminal offense
involving any act that resulted in a child being an abused child or
a neglected child * * *;

(13) Whether the residential parent or one of the parents subject
to a shared parenting decree has continuously and willfully
denied the other parent's right to parenting time in accordance
with an order of the court;

                               - 16 -
                                                                         Butler CA2015-06-104


              (14) Whether either parent has established a residence or is
              planning to establish a residence outside this state;

              (15) In relation to requested companionship or visitation by a
              person other than a parent, the wishes and concerns of the
              child's parents, as expressed by them to the court;

              (16) Any other factor in the best interest of the child.

R.C. 3109.051(D).

       {¶ 41} Of particular importance in this case is the factor that requires a trial court to

consider "the wishes and concerns of the child's parents." R.C. 3109.051(D)(15). There is a

presumption that "fit parents act in the best interests of their children." Troxel, 530 U.S. at

68. See also Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334, ¶ 44. "Absent an

allegation of parental unfitness, the parents' determination of their child's best interest must

be afforded 'special weight.'" In re E.T.B., 2015-Ohio-2991 at ¶ 30, citing Troxel at 69. See

also Harrold at ¶ 12 ("Ohio courts are obligated to afford some special weight to the wishes

of parents of minor children when considering petitions for nonparental visitation").

Therefore, "a fit parent's decision regarding visitation should be afforded great deference." In

re E.T.B. at ¶ 30, citing In re J.T.S., 12th Dist. Preble No. CA 2014-09-009, 2014-Ohio-364, ¶

26.

       {¶ 42} Under Ohio's nonparental visitation statutes, a trial court "afford[s] parental

decisions the requisite special weight * * * [and] take[s] into * * * consideration the best

interest of the child and balance[s] that interest against the parent's desires." Harrold at ¶ 43.

In determining whether it is in the children's best interest to grant nonparental visitation, the

parents' expressed wishes and concerns must be weighed against the other factors listed

under R.C. 3109.051(D). In re E.T.B. at ¶ 31, citing Celek v. Celek, 1st Dist. Hamilton No. C-

08117, 2009-Ohio-4990, ¶ 10.

       {¶ 43} After reviewing the record, we find no error in the juvenile court's decision to
                                              - 17 -
                                                                         Butler CA2015-06-104

grant Mother's motions to terminate appellants' visitation with Ar.B. and P.C.B. The juvenile

court evaluated the relevant statutory factors under R.C. 3109.051(D), acknowledged

Mother's concerns and wishes about continuing visitation with appellants, and gave special

weight to her wishes. Although there was evidence presented that Grandmother and Uncle

are bonded with P.C.B. and Ar.B. and were actively involved in their lives, consideration of

the best interest factors demonstrates it is not in the children's best interest for visitation to

continue.

       {¶ 44} Appellants' actions have exposed Ar.B. and P.C.B. to verbal arguments,

physical altercations, and police involvement on a number of occasions. As the juvenile court

noted, one particularly concerning event took place in January 2013, when appellants

refused to allow Mother to leave Uncle's home with her children. The children were present

when a fight ensued between the parties and the police arrived to handle the dispute. The

children were also exposed to police involvement when appellants picked the children up

from school on a nonvisitation day and when appellants refused to return the children to

Mother on Easter weekend 2013.

       {¶ 45} Appellants' actions not only exposed the children to police involvement, but

their actions significantly interfered with Mother's parenting of the children and caused

Mother grave concern. Appellants made statements to Ar.B. and P.C.B. that Mother is a

"bad" parent and they do not need to listen to her. Grandmother also made inappropriate

statements to the children about Mother's decisions to allow C.L., the children's biological

father, and paternal grandmother around the children. The children were disturbed by

Grandmother's threats to harm these individuals. Grandmother's threats to take the children

and move to another state were also particularly worrisome to Mother.

       {¶ 46} Although appellants expressed concern about the children's safety when the

children are with Mother and C.L., there was no evidence presented establishing that Mother
                                              - 18 -
                                                                       Butler CA2015-06-104

was unfit to care for her children or to make decisions about whom to allow around her

children. As the juvenile court noted, "there was no evidence provided * * * substantiating

Mother's alleged drug abuse" and there was no merit found to the neglect and abuse

allegations levied by Grandmother. Neither children services nor the police were ever able to

substantiate claims of abuse when conducting well-being checks on the children.

       {¶ 47} Further, with respect to Mother's decision to allow C.L. around the children, the

juvenile court stated the following:

              Mother does not believe there is any harm for [C.L.] to be with
              the children. She testified she knows the victim in [C.L.'s] case
              and that the victim was a teenager and [C.L.] was barely an adult
              at the time of the offense. According to Mother, the sexual
              encounter between [C.L.] and the victim was consensual. The
              Court notes that the conviction is seven years old and there is no
              evidence that [C.L.] has committed another offense of similar
              import. Mother is in the best position to determine whether her
              children should be around [C.L.].

              ***

              The Court finds that the children are safe in Mother's care and
              her relationship with [C.L.] does not affect the health or safety of
              the children.

(Emphasis added.)

       {¶ 48} We agree with the juvenile court's finding that it is appropriate for Mother to

determine whether C.L. should be allowed around her children. Based upon the evidence

presented at the hearing, there is no indication C.L. poses a threat of harm to the children.

Rather, from the testimony presented, it is apparent that P.C.B. and Ar.B. have benefited

from their relationship with C.L. as he has taken on a father-like role in the children's lives.

Appellants' fear of "potential harm" to the children is not a sufficient justification for

appellants' interference in Mother's parenting of Ar.B. and P.C.B.

       {¶ 49} Given the foregoing, we find that the juvenile court did not abuse its discretion

in terminating appellants' companionship and visitation with the children.           The record
                                             - 19 -
                                                                    Butler CA2015-06-104

demonstrates the juvenile court gave Mother's serious and legitimate concerns about

continuing visitation with appellants the appropriate special weight in determining that

continued companionship and visitation was not in the children's best interest.

      {¶ 50} Appellants' first and second assignments of error are, therefore, overruled.

      {¶ 51} Judgment affirmed.


      PIPER, P.J., and S. POWELL, J., concur.




                                           - 20 -